Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since the claimed limitation of an electronic cigarette in the preamble is an intended use limitation no patentable weight will be given. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moorman (US 20190029319), and further in view of Sebastian et al. (US 20180352856).
Regarding claim 1-2, Moorman teaches a filtering unit for use with an electronic cigarette, the filtering unit 14 comprising: 
a hollow housing ( body 12 a central opening 24) having a first end 22, a second end 16, a front wall, and a rear wall, said front wall and said rear wall extending from said first end to said second end, said hollow housing further comprising a throughgoing opening formed at said second end (fig. 4), said hollow housing also comprising at least one pair of first internally extending prongs, said prongs forming an internal chamber (Tabs 44 are complimentary to two slots 46 in the distal end 22 of the mouthpiece 14 [0027] and the tabs 44 form a friction fit with the slots 46 that may be either loose or tight [0028]); 
Moorman does not explicitly teach a filter pad comprises treated cellulose acetate fiber positioned inside said internal chamber of said hollow housing, wherein said second end of said hollow chamber is positionable over a portion of said electronic cigarette so as to filter out undesired particles in vapors of the electronic cigarette. 
However Sebastian discloses an electronic smoking article and fibrous filtration material comprises a filter element 130 can generally be manufactured from any cellulose - containing material of cellulose - containing material include but are not limited to any derivative of cellulose such as organic esters [0060]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the filtering unit of Moorman to include the filter pad of Sebastian in order to 
Regarding claim 2-3, Moorman teaches wherein said front wall and said rear wall of said housing each further comprises an attachment prong extending towards an interior of said housing, said attachment prongs being sized (two tabs 44 extending in a proximal direction from the sidewall 42 [0027] and the tabs 44 form a friction fit with the slots 46 that may be either loose or tight [0028]). Therefore capable of being configured to attach said first end of said filtering unit to said electronic cigarette and filtering unit permanently attaches to said portion of said electronic cigarette.
Regarding claim 4, Moorman teaches hollow housing further comprises a mouthpiece formed at said second end 16 (fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                           
/ERIC YAARY/Examiner, Art Unit 1747